PER CURIAM
This was a proceeding to dissolve a non-marital relationship, determine property rights and establish child custody, visitation and support. Appellant challenges that portion of the decree concerning certain aspects of support and visitation, as well as a portion giving judgment in the amount of $10,000 to respondent’s father, Robert Coe. Robert Coe was not a party to these proceedings.
On de novo review, we find error only as to the $10,000 judgment. The $10,000 amount is a joint obligation of the parties, and should have been treated as such. Paragraph (4) of the decree, which concerns the $10,000 amount, is stricken and the following paragraph is substituted:
“(4) Respondent shall hold petitioner harmless for one-half of the sum of $10,000 presently owed by the parties to Robert Coe for his loan to the parties to acquire real estate.”
As modified, the decree is affirmed.